"jdit^l-o,
                               CAUSE   NO.   21378-4



                                        §       IN   THE   COURT   OF    CRIMINAL
EXPARTE:


MATTHEW    LOUIE    HANKEY                      APPEALS     OF   TEXAS
                                        §
V.                                      §

THE   STATE   OF   TEXAS
                                        §                               RECEIVED IN
                           I                                       COURT OF CRIMINAL APPEALS
                                                                         MAR 20 2015
Dear Clerk of said court:

      Comes now the Applicant Matthew.iouie^Hahkey ihythe above naraej
                                                                                    ,0ler
TDCJ number wouido'like |to know the current desposition of his 11.07 writ
of habeas corpus wherein was sent to this court in 2014. Thank you so
much for taking your valuable time to read this letter.




                                                                 Sincerely,




                                                           M^H^u^t/AHiU/